OPINION AND JOURNAL ENTRY
On July 14, 2000, relator filed a Complaint for Writ of Habeas Corpus with this court, demanding the return of her minor child, Jessica Nichole McCoy, born January 29, 1999. In said Complaint relator alleged she was the natural mother and legal guardian of said minor child, and respondent the natural father, and that respondent has confined the child at his home listed above and his place of business (Body Images, 4152 Mahoning Avenue, Youngstown, Ohio 44515) restraining the child and depriving relator of her legal custody.
At the time of filing of the Complaint for Writ of Habeas Corpus, relator attached a Custody Affidavit concerning said child. Respondent was served with a copy of said Complaint on July 18, 2000. On July 18, 2000, this court by Journal Entry gave respondent fourteen days to respond to the Complaint for Writ of Habeas Corpus. Respondent has not answered said Complaint nor responded to this court's journal entry.
As noted by relator, R.C. 3109.042 provides in pertinent part:
    "An unmarried female who gives birth to a child is the sole residential parent and legal custodian of the child until a court of competent jurisdiction issues an order designating another person as the residential parent and legal custodian."
Since relator has no adequate remedy in the ordinary course of law, habeas corpus will lie in this instance.
This court directs the Sheriff of Mahoning and/or Columbiana County to assist the relator in obtaining custody of her minor child and that said child be returned to the relator until such time as a court of competent jurisdiction determines otherwise.
Final order.
Costs taxed to respondent.
Clerk to issue appropriate orders for Writ of Habeas Corpus per local procedures.